United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 14, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-61029
                           Summary Calendar



RUSSELL STREIFFERT; SHARON STREIFFERT,

                                     Petitioners - Appellants,

versus


INTERNAL REVENUE SERVICE,

                                     Respondent - Appellee.

                          --------------------
                     Appeal of a Decision of the
                        United States Tax Court
                              No. 3613:04L
                          --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Petitioners Russell and Sharon Streiffert appeal from a

decision of the United States Tax Court.      As discussed below, we

dismiss the appeal, deny Petitioners’ motions for summary

judgment and attorney’s fees, and grant respondent’s motion for

sanctions under Fed. R. App. P. 38 in the amount of $3,500.

     In February 2001, Petitioners filed their 1998 federal

income tax return.    On that return, they reported all zeros,


     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
except they claimed a refund of $5,115 for withholding amounts.

The IRS, having determined that Petitioners owed $15,267 in tax,

$2,538 for filing late, and $2,030 in accuracy-related penalties,

issued a notice of deficiency.   After an administrative hearing

requested by Petitioners under 26 U.S.C. § 6330, the IRS notified

Petitioners that it had determined that their arguments were

frivolous and the IRS proposal to collect the tax by levy was

proper.

     In February of 2004, Petitioners requested review of that

determination by the Tax Court under 26 U.S.C. § 6330(d)(1). The

petition argued, in essence, that the IRS has no authority to

impose or collect taxes.   The Tax Court granted the IRS’s motion

to dismiss, ordering that the IRS could proceed with the proposed

levy, and ordering Petitioners to pay the United States $5,000 in

sanctions.

     Petitioners filed a motion to vacate the order and decision

in May of 2004, which the Tax Court denied.   In August of that

year, Petitioners filed an untimely motion for reconsideration of

the order and decision of the Tax Court, which also was denied.

In November of 2004 Petitioners filed an untimely notice of the

instant appeal.   In their brief, they advance essentially the

same arguments presented to the Tax Court. Specifically, they

argue that they are “not subject to formal procedures of rules

and law, unless the [C]court declares that Petitioners are slaves

of the government” and that they are “Superior Sovereigns not
subject to law.”

     Petitioners’ failure to file a timely notice of appeal is

fatal to our jurisdiction. Petitioners had 90 days from the date

of the decision of the Tax Court, May 13, 2004, to file a notice

of appeal. See 26 U.S.C. § 7483. The appeal period was tolled

under Fed. R. App. P. 13(a)(2) until May 21, 2004, the date the

Tax Court denied Petitioners’ timely motion to vacate the

decision. Petitioners’ untimely motion for reconsideration did

not further toll the filing period. See Fed. R. App. P. 13(a)(2)

(providing tolling for a “timely motion to vacate or revise the

Tax Court’s decision” (emphasis added)).   Consequently, the 90-

day filing period expired on August 19, 2004. By the time

Petitioners filed a notice of the instant appeal in November, the

decision of the Tax Court was no longer subject to review.     See

26 U.S.C. § 7481(a)(1). In any event, the arguments raised by

Petitioners have at all times been frivolous and without merit,

and we decline to entertain those arguments here. See Crain v.

Comm’r of Internal Revenue, 737 F.2d 1417, 1417 (5th Cir.

1984)(“[R]efut[ing] these arguments with somber reasoning and

copious citation of precedent . . . might suggest that these

arguments have some colorable merit.”).

     Accordingly, the case is DISMISSED for lack of jurisdiction.

Petitioners’ motion for attorney’s fees and motion for summary

judgment are DENIED.   Respondent’s motion for sanctions under

Rule 38 is GRANTED in the amount of $3,500.